Citation Nr: 1031526	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-04 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for the residuals of a head 
injury, to include left sided numbness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on appeal.  

The matter on appeal was remanded for further development in June 
2007 and September 2009.  As directed by the June 2007 remand, VA 
sent the Veteran a letter in June 2007 requesting that he submit 
a release for records from N.A. dated in May 1999.  The Veteran 
did not submit a release for VA to obtain any additional records.  
Accordingly, the Board finds that the VA has substantially 
complied with the duty to assist with this matter.  38 C.F.R. 
§ 3.159(c)(1)(i).  In February 2010, a VA examination was 
obtained that is adequate upon which to base a determination.  
Given the foregoing, the Board finds that VA has substantially 
complied with the Board's remands with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The residuals of a head injury, to include left sided 
numbness, have not been shown to be causally or etiologically 
related to the Veteran's military service.





CONCLUSION OF LAW

The residuals of a head injury, to include left sided numbness, 
were not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in April 2004 with regard to the 
claim.  The letter addressed all of the notice elements and was 
sent prior to the initial unfavorable decision by the AOJ in June 
2004.  In this case, the fact that the notice did not address 
either the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being denied, 
and therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  

Pursuant to the Board's September 2009 remand, a VA examination 
with respect to the claim was obtained in February 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinion obtained in this case is adequate, as it is 
predicated on a reading of the service and post-service medical 
records in the Veteran's claims file.  It considered all of the 
pertinent evidence of record, to include the Veteran's service 
and post-service records and the statements of the Veteran, and 
provides a complete rationale for the opinion stated, relying on 
and citing to the records reviewed.  There is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.



LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for the residuals 
of a head injury, to include left sided numbness.  

The Veteran contends that he experiences left sided numbness 
which is causally related to an in-service head injury.  December 
1969 service treatment records reflected that the Veteran 
complained of a laceration at his right eyebrow and a bruise on 
his face and right side.  The laceration was sutured.  There were 
no findings related to this injury on his April 1970 separation 
examination and report of medical history.  

The first post-service medical evidence of left-sided numbness 
was in 1999.  A May 1999 private treatment record from N.A.T. 
indicated that the Veteran had a history of numbness on his left 
side.  In his first claim for service connection dated in January 
2002, the Veteran asserted that his first treatment for left 
sided numbness was in May 1999, but that he experienced it for 
several years before.  The Board observes that during his VA 
examinations dated from 2004 to 2010, the Veteran indicated that 
he first began experiencing the numbness between 15 and 20 years 
ago, giving a range of onset from 1985 to 1994.  A 1985 onset 
date is roughly 15 years after his separation from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).  Accordingly, based on the Veteran's own statements, 
it appears that the numbness did not begin until several years 
after his separation from service.  

The Board observes that there are medical opinions for and 
against the Veteran's claim.  As discussed above, the law is 
clear that it is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may 
adopt a particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not free 
to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 
332 (1995).  

The first opinion is a June 2004 private opinion from Dr. R.A.H., 
D.O., who specializes in internal medicine.  Dr. R.A.H. related 
the Veteran's in-service head injury to a diagnosis of left 
facial and left upper extremity neuritis.  Dr. R.A.H. indicated 
that he had reviewed the Veteran's service medical records, to 
include the December 1969 finding of a right subconjunctival 
hemorrhage of the face.  The Veteran informed Dr. R.A.H. that he 
experienced tingling and numbness in the left side of his face as 
well as numbness of the left arm, hand, and leg since the injury.  
The Veteran presented with complaints of left facial, arm, hand, 
and finger numbness and intermittent left leg numbness.  Physical 
examination revealed a lateral scar over the right eyebrow.  The 
Veteran had neurosensory loss over the left facial structures, 
left side of the neck, and numbness involving the left hand and 
fingertips.  The diagnosis was moderate to severe chronic and 
permanent left facial and left upper extremity neuritis.  Dr. 
R.A.H. opined, in sum, that the combination of the current 
clinically detected neurosensory loss involving the left side of 
the face, left arm, and left leg must be accounted for by the 
traumatic right brain injury the Veteran sustained in December 
1969, which produced a concussion and traumatic contusion of the 
right parietal sensory motor cortex.  He ruled out a peripheral 
nerve injury alone or a cervical injury alone as causes of his 
current symptoms.  Dr. R.A.H. stated that there was no medical 
question that the Veteran's current symptoms were 100 percent 
consistent with the traumatic brain injury and 
concussion/contusion suffered in service.  

After considering Dr. R.A.H.'s opinion, the Board does not find 
it persuasive.  Although Dr. R.A.H. stated he performed a 
physical examination, he did not specify what neurological 
testing he used to determine that the Veteran had moderate to 
severe chronic and permanent left facial and left upper extremity 
neuritis.  The value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Moreover, the Veteran informed Dr. R.A.H. 
that he experienced tingling and numbness in the left side of his 
face as well as numbness of the left arm, hand, and leg since the 
injury, which is inconsistent with what he told the VA examiners.  
The Board also notes that the Veteran indicated in his initial 
January 2002 claim for service connection that he was first 
treated in May 1999 for left sided numbness but had experienced 
it for several years.  The Board finds it significant that at 
that time, he did not state he had the numbness since service but 
for several years, indicating an onset sometimes after service.  
The Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460- 61 (1993).  Accordingly, as the Veteran did not 
initially state that his numbness began during service and 
subsequently told several VA examiners that it began in the mid-
1980s, the Board concludes that Dr. R.A.H.'s opinion was based in 
part on an inaccurate history.  See Curry v. Brown, 7 Vet. App. 
59 (1994) (contemporaneous evidence can have greater probative 
value than inconsistent testimony provided by the claimant at a 
later date).  Therefore, the Board affords Dr. R.A.H.'s opinion 
little probative value.  

In December 2004, the Veteran underwent a VA examination.  The VA 
examiner, Dr. A.D., D.O., who specializes in family practice 
medicine, acknowledged that the Veteran reported left sided 
numbness and likely suffered a head injury in-service, but found 
no objective evidence of a current diagnosis.  During the 
December 2004 VA examination, the Veteran reported to Dr. A.D. 
that he began to experience numbness on the left side of his face 
and tingling in his left fingers 20 years ago and since that 
time, the numbness has progressed to the left arm, left side of 
his face, left hand, and left leg.  It was noted that a MRI of 
the head and neck done sometime in the past was negative.  
Physical examination revealed a scar on the lateral right 
eyebrow.  Cranial nerve examination II-XII was within normal 
limits, there was no peripheral nerve involvement, and 
neurological examination of the upper and lower extremities 
showed both normal motor and sensory functions.  After reviewing 
the service medical records, Dr. A.D. noted that he was unable to 
make a diagnosis with regard to the Veteran's claimed condition 
of numbness of the left side of his face, left side of his left 
arm, hand, and left leg secondary to a laceration of his right 
eyebrow and bruises of the face and right side while on active 
duty because there was no pathology to render a diagnosis.  He 
opined that it was less likely than not that the Veteran's 
numbness of the left face, left arm, hand, and leg secondary to 
the trauma was caused by the laceration of the eye, face, and 
right side during service.  Dr. A.D. added that in all 
probability the Veteran sustained a probable right sided bleed in 
his brain and that his condition did not have to occur at the 
time of the trauma in service, but it could have occurred later.  
Dr. A.D. acknowledged that the Veteran gave symptomatology of a 
right-sided brain injury causing numbness of the left side of his 
body, but there was no objective evidence supporting a diagnosis.  

In the June 2007 remand, the Board indicated that it was unclear 
whether Dr. A.D. linked the Veteran's left sided numbness to his 
in-service injury, as he appeared to acknowledge that the Veteran 
could have sustained a probable right sided bleed in his brain 
in-service, but then stated that this injury could have occurred 
later.  Additionally, the examiner concluded that he could not 
render a diagnosis because there was no objective evidence to 
support one.  However, it was unclear what neurological testing 
was undertaken during the examination.  Consequently, the Board 
found that examination inadequate upon which to base a 
determination and remanded to afford the Veteran an adequate VA 
examination that fully explained any conclusions reached and that 
was based on complete neurological evaluation.

In January 2009, the Veteran underwent another VA examination 
wherein the claims file was reviewed.  The Veteran reported that 
he was kicked in the head by a stranger in December 1969.  He had 
swelling on the right side of his face and the laceration was 
sutured.  He did not have any additional symptoms at the time of 
his discharge or any residual symptoms.  Twenty years ago, he 
started to feel tingling and numbness in his left arm, hand, and 
left side of the face and then numbness in his left leg.  He was 
told by one doctor about ten years ago that he might have had a 
minor stroke which dissipated and that he might have multiple 
sclerosis by another doctor.  

Following physical examination which included motor, sensory, and 
neurological testing, the diagnosis was subjective mild numbness 
in the left side of the body, with no objective findings.  A CT 
scan showed minimal cortical atrophy, probable old left parietal 
small infarction.  There was no electrodiagnostic evidence of 
left sided peripheral neuropathy.  In particular, the neurology 
consultation reflected that the Veteran had a CT head scan with 
possible lacunar stroke left parietal which did not explain his 
symptoms.  A MRI of the brain was recommended.  However, it does 
not appear that a MRI was completed.  As noted in Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA 
must ensure that any medical opinion is based on sufficient facts 
or data and it must be clear that the examiner has considered all 
procurable and assembled data by obtaining all tests and records 
that might reasonably illuminate the medical analysis.  As the 
examiner indicated that an MRI should be scheduled and none was 
of record at the time of this examination, the Board again 
remanded to afford the Veteran a complete opinion.

In February 2010, the Veteran had another VA examination.  The 
December 1969 injury was discussed and the Veteran indicated that 
he developed left sided numbness in 1985.  The examiner referred 
to the January 2009 CT scan that noted probable old left parietal 
small infarction and a July 2009 MRI that showed an unremarkable 
brain with no evidence of acute or remote infarct.  After 
reviewing the Veteran's claims file, conducting a physical 
examination, and reviewing medical literature, the examiner 
concluded that the residuals of a head injury to include left 
sided numbness was less likely as not the result of the December 
1969 head injury and was instead as least as likely as not a 
result of post service events as the left sided numbness did not 
appear until 1985.  The examiner noted that the January 2009 CT 
of the head read as probable old left parietal small infarct but 
the July 2009 MRI read as unremarkable brain, no evidence of 
acute or remote infarct.  The examiner explained that MRI has a 
higher sensitivity and specificity than CT and cited medical 
literature to support this conclusion.  The examiner referenced 
the prior January 2009 VA examiner's conclusion that the CT scan 
did not explain the Veteran's symptoms.  Therefore, there is no 
conclusive evidence of a right-sided bleed.  Further, the old 
left small infarct was not related to the left sided numbness 
complaints or military service.  

The Board affords the conclusions of the February 2010 VA 
examiner great probative value.  In this regard, the examiner's 
conclusions are based on a thorough review of the claims file, 
medical literature, and physical examination to include 
neurological testing as well as consideration of the CT and MRI.  
In particular, the examiner indicated that there was no 
conclusive evidence of a right sided bleed during military 
service.  Rather, the examiner determined that it was more likely 
than not that any left sided numbness was more likely due to 
post-service events as it did not appear until many years after 
the Veteran's separation from service.  Accordingly, the Board 
affords great probative value to this opinion.  

In conclusion, the Board finds that the Veteran's claim of 
entitlement to service connection for the residuals of a head 
injury to include left sided numbness have not been shown to be 
related to service.  The more persuasive evidence of record 
reflects that any left sided numbness began many years after his 
separation to service and is not related to his in-service head 
injury.  As such, service connection must be denied.  38 C.F.R. 
§ 3.303.  



ORDER

Entitlement to service connection for the residuals of a head 
injury, to include left sided numbness, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


